DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
2.	Claims 1-17, 19, and 20 are pending. 
3.	Claims 1-17, 19, and 20 are examined. 4.	The double patenting rejection over claims 19 of US Patent 11/206,797 has been withdrawn in view of Applicant’s filing of the terminal disclaimer, which was approved on April 1, 2022. 
5.	This Office Action is made Non-Final.
Claim Objections
6.	Claims 9 and 12 are objected to because of the following informalities: the use of the conjunction “or” in the Markush groupings is improper.  Members of a Markush grouping should be separated by commas, and the conjunction “and” used between the last two terms.  Appropriate correction is required.
Specification
7.	The specification remains objected to because the deposit statement on page 49 is missing the deposit date and the accession number.  Correction is required.
	Applicant argues that the specification will be amended upon allowance (page 5 of the Remarks).  This is not found to be persuasive.  There is currently no allowable subject matter and the required deposit of the seeds of the claimed cultivar has not been made. 

Claim Rejections - 35 USC § 112(b)
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

9.	Claims 1-17, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 11, and 13, the recitation of the name of the claimed variety, 92190428, without a corresponding deposit number renders the claims indefinite.  Given that common designations of plant varieties can change over time, and the fact that the term “92190428” is not otherwise known in the art, one of ordinary skill in the art would not be apprised of its metes and bounds.  Because claims 2-10, 12, and 14-17, 19 and 20 depend from claims 1 or 11 and fail to obviate their Indefinitness, these claims are indefinite as well. 
Claim Rejections - 35 USC § 112(a)
10.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Enablement
11.	Claims 1-17, 19, and 20 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The invention appears to employ novel soybean plants.  Since the plant is essential to the claimed invention it must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  If the plant is not so obtainable or available, the requirements of 35 USC § 112 may be satisfied by a deposit of the seeds.  A deposit of 625 seeds of each of the claimed embodiments is considered sufficient to ensure public availability.  The specification does not disclose a repeatable process to obtain the plant and it is not apparent if the plant is readily available to the public.  
The specification states that Applicant has made the deposit, but there is no Accession number or the date of the deposit having been made.  Nor does the specification state under which terms the deposit has been made.  The specification states that “Upon issuance, all restrictions on the availability to the public of the deposit will be irrevocably removed consistent with all of the requirements of the Budapest Treaty and 37 C.F.R. §§ 1.801-1.809” (page 49).  However, it is not clear from this statement whether the seed was/will be deposited under the terms of 37 C.F.R. §§ 1.801-1.809, because the code sections are recited only in reference to the restrictions to availability, not in reference to the actual deposit. 
(a)	If a deposit is made under the terms of the Budapest Treaty, then a statement, affidavit or declaration by Applicants, or a statement by an attorney of record over his or her signature and registration number, or someone empowered to make such a statement, stating that the instant invention will be irrevocably and without restriction released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein.
	(b)	If a deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 CFR 1.801-1.809 and MPEP 2402-2411.05, Applicant may provide assurance of compliance by statement, affidavit or declaration, or by someone empowered to make the same, or by a statement by an attorney of record over his or her signature and registration number showing that:
	(i)	during the pendency of this application, access to the invention will be afforded to the Commissioner upon request;
	(ii)	all restrictions upon availability to the public will be irrevocably removed upon granting of the patent in accordance with 37 CFR § 1.808(a)(2);
	(iii)	the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer;
(iv)     a test of the viability of the biological material at the time of deposit (see 37 CFR § 1.807); and,
	 (v)	the deposit will be replaced if it should ever become inviable. 
	Applicant argues that the deposit will be made upon allowance (page 5 or the Remarks).  This is not found to be persuasive.  There is currently no allowable subject matter and the required of the seeds of the claimed cultivar has not been made. The rejection is maintained.
Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claims 1-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Eby (US Patent 9,591,827) in view of De Beuckeleer (US Patent 8,017,756) and Thomas  (US Patent 9,012,734). 
The claims are drawn to a plant of soybean cultivar 92190428, methods of using it, and plants and products produced using said variety. 
Eby teaches soybean cultivar 11KA71163-56-06, given an alternative designation as 57160653 (claims 1-2, column 6, lines 43-44, Table 1).  Soybean cultivar 11KA71163-56-06 shares the following characteristics with the instantly claimed cultivar: yellow seed coat color, dull seed coat luster, yellow cotyledon color, ovate leaflets, indeterminate growth, purple flowers, gray pubescence, tan pods, the MON889788 and MON87708 events, the Rps1c Phytophthora root rot resistance allele, the rhg1 soybean cyst nematode resistance gene, and indeterminate growth (Table 1; column 7, lines 8-19).  11KA71163-56-06 and the instant soybean have similar values for relative maturity, lodging, plant height, seeds/lb, and % seed oil and protein.  
Eby teaches cells, tissue culture of the plant (claims 3-4), methods of crossing the soybean with itself or another soybean plant, including a series of crosses to produce a soybean plant derived from the original line (claims 5-6), F1 progeny seeds (claim 7).  Eby teaches a method of introducing transgenes into the plant, including those conferring male sterility, herbicide resistance, insect or pest resistance, disease resistance, modified fatty acid metabolism, abiotic stress tolerance, or modified carbohydrate metabolism, and plants thereby produced (claims 8-10); a method of introducing a single locus conversion into the plant, including one conferring male sterility, herbicide resistance, insect or pest resistance, disease resistance, modified fatty acid metabolism, abiotic stress tolerance, or modified carbohydrate metabolism, and plants thereby produced (claims 11-13).  Eby teaches said method wherein the desired trait is tolerance to glufosinate (col. 8, lines 28-46).  Eby teaches a method of using the plant to produce a different inbred soybean plant (claims 14-17); a method of mutagenizing the plant (claim 17), and methods of producing commodity products, including protein isolates, protein concentrate, hulls, meal, flour and oil (claims 18-19).  Eby teaches using backcrossing to introduce a desired trait into the cultivar of their invention, including backcrossing 2 times to the recurrent parent (col. 24, lines 11-16). 
Eby does not teach variety 11KA71163-56-06 with the A5547-127 event.  Eby does not teach a soybean plant with an imperfect black hilum color. 
De Beuckeleer teaches soybean plants comprising the A5547-127 event, which confers glufosinate tolerance without otherwise compromising agronomic performance (column 25, lines 1-36;  column 26, lines 34-42). 
Thomas teaches soybean variety DLL0750 comprising the A5547-127 event (syn. LL55) and having imperfect black hila (col. 2, lines 21-31; Table 1). 
At the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to introduce the A5547-127 event of De Beuckeleer into cultivar 11KA71163-56-06 of Eby by backcrossing.  It would have been also obvious to self the resultant plant or cross it with another soybean, obtaining an F1 progeny, or use the resultant plant in the methods taught by Eby.  
It would have been also obvious to use the variety of Thomas as a donor of the A5547-127 event.  One would have reasonably expected that at least some of the resultant plants would comprise imperfect black hila, like the DLL0750 plants of Thomas.  In addition, absent the evidence that hilum color is an agronomically critical trait, one would not have been motivated to select against imperfect black hila in the progeny plant.  This is also evidenced by the fact that the variety of Thomas has both, the A5547-127 event and the imperfect black hila. 
One of ordinary skill in the art would have been motivated to combine said teachings because the presence of the event would confer glufosinate tolerance to cultivar 11KA71163-56-06, which would expand the spectrum of herbicides that could be used for weed control.  One would have been specifically motivated to select event A5547-127 given that the event does not compromise agronomic performance, as taught by De Beuckeleer.  Moreover, Eby expressly suggests introducing glufosinate resistance into the plant (column 16, lines 22-34).  Given the routine nature of the methods involved, one would have had reasonable expectation of success. 
The following are the phenotypic differences with regard to the quantitative traits between the soybean variety of Eby and the instantly claimed cultivar 92190428, respectively.  Relative maturity: 2.4 in both cases; plant lodging score: 6.4 vs. 7.1; plant height:102 cm vs. 81 cm; seed/lb - 2991 vs 2806; see % protein: 34.5 vs. 35.4; and seed % oil: 19.1 vs. 18.8.  With regard to these quantitative traits, it is understood that said numeric values are averages the teaching of Eby do not include any statistical information, such as standard deviation, for the above numeric values.  
Moreover, one of ordinary skill in the art would understand that during backcrossing, some degree of variability with regard to physiological and morphological characteristics is to be expected.  For example, it is well-known in the art that the introduction of a trait via backcrossing could result in additional traits introduced as a results of linkage drag (See Fehr (ed.). in Principles of Cultivar Development, Vol. 1: Theory and Technique (1987) pp. 360-376; Table 28-2).  For this reason, if one were to use the variety of Thomas as a donor parent for the event, one would reasonably expect at least some progeny to comprise imperfect black hila, like said donor parent, in addition to the variability in said numerical traits.  At the same time, the Examiner has no way of determining the characteristics of the donor parent used to obtain the instantly claimed variety. 
Barring any evidence of the above differences being unexpected and of practical significance, expected trait variability in the context of a breeding program, including specifically, wherein a transgenic event is introduced via backcrossing, will not make a plant that is prima facie obvious in view of the prior art patentably distinct from the plant of the instant invention.  See MPEP 716.02(b).  This is consistent with the Patent Trial and Appeal Board’s decisions in Ex parte C (27 USPQ2d 1492) and Ex parte McGowen (Appeal 2019-006060).
In Ex parte C, where, as here, the issue was introducing, via backcrossing, a known trait from a donor plant into a known recurrent parent, the Board stated as follows regarding the differences between the claimed variety and the variety of the prior art: “We have reviewed the data and the declaration but are unpersuaded of patentability because there is nothing of record which explains why the differences between the claimed variety and a rot resistant variety such as ‘Pella 86’ are so significant and unexpected that they should weigh more heavily than the numerous similarities between the claimed variety and the varieties of the cited prior art. We remind appellant that in submitting evidence asserted to establish differences and/or unobvious results sufficient to dissipate a prima facie case of obviousness, there is a burden on the patent applicant to establish no only that the differences in results achieved are in fact “unexpected and unobvious” but also to establish that the differences are of practical significance. … We note, for instance, that it may not be unexpected that the claimed cross is shorter than ‘Pella 86.’” 27 USPQ2d 1492, 1497. 
	Similarly, in Ex parte McGowen, the Board stated: “a skilled artisan would recognize that there will be “genomic differences” between plants generated by backcrossing due to variations based on sexual reproduction of the plants. … Therefore, a rule that established that statistically significant differences in traits alone, without additional evidence demonstrating that those differences have some practical impact, e.g., on growth or use of the plant, would render any backcrossed plant unobvious per se” (page 14 of the opinion).
Further, it is known in the art that the above quantitative traits are affected by the environmental conditions.  For example, Xue et al teach that a given variety shows a wide range of heights, and that these differences are due to the environmental conditions (PLOS ONE (2019) pp. 1-15; see Fig. 5).  And Assefa et al teach that protein and oil content of soybean seeds are affected by fertilizer (Frontiers in Plant Science (2019) Vol. 10; pp. 1-13).
In addition, the variability of the cultivar that has been modified via a backcross is admitted in the teachings of Eby as well as in Applicant’s own specification.  Eby teaches modifying plant of cultivar 57160653, and teaches that such modified cultivar “may be further characterized as having the morphological and physiological characteristics of soybean cultivar 57160653 listed in Table 1 as determined at the 5% significance level when grown in the same environmental conditions” (col. 26 line 20 – 57). See also the Specification at paragraph 00197 on page 37.  In the instant case, while some of the traits show more than 5% difference between the two cultivars, it is not known if the growth environmental conditions are the same.  
For the above reasons, and barring evidence to the contrary, the differences between the cultivar obtained by introducing event A5547-127 into the cultivar of Eby and the instantly claimed cultivar would not have been unexpected. 
Double Patenting
14.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

15.	Claims 1-17, 19, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of each of the following U.S. patent applications: 17016258, 17016285, 17461517, 17015564, 17016241, 17016289, 17461420, 17015570, 17016239, 17016250, 17016286, 17016288, 17016310, 17461497, 17015445, 17015551, 17015599, 17016279, 17016292, 17461408, 17015986, 17016224, 17016243, 17016248, 17016254, 17016259, 17016283, 17016295, 17461439, 17461473, 17461488, 17461506, 17015897, 17015924, 17016284, 17461447, 17461465, 17461483, 17015887, 17015933, 17015969, 17016231, 17461453, 17461427, 17015581, 17015589, 17461399, 17015516, 17015529, 17707477, 17707487, and 17707503. 
The claimed cultivar and all of the above applications share parents, 11KA71163-56-06 X (11KA71163-56-06(11KA71163-56-06 x OX3009B4-D0YN)), and were made using the same breeding steps.  All the soybean cultivars claimed in the instant and copending applications share the same qualitative traits, with the exception that that while the instant cultivar and the cultivars in applications 17461399, 17015516, and 17015529 have imperfect black hilum color, the cultivars in the remaining applications have gray hilum color. 
All cultivars share the MON889788, A5547-127, and MON87708 events, the Rps1c Phytophthora root rot resistance allele, and the rhg1 soybean cyst nematode resistance gene.  The claimed cultivar and the cultivars of the co-pending applications also share similar values for relative maturity, lodging, plant height, seeds/lb, and seed oil and protein.  
The differences between the traits of the cultivars of the co-pending applications and the instantly claimed cultivars would not have led to instantly claimed invention being patentably distinct, barring evidence showing that said differences are unexpected and practically significant.   See MPEP 716.02(b).  See also Ex parte C (27 USPQ2d 1492) and Ex parte McGowen (Appeal 2012-006060).
It is noted that none of the applications included any error bars or standard deviations for any of said quantitative traits.  One of ordinary skill in the art would understand that these numbers are averages and that individual plants will show some variability, even if grown under the same conditions.  
 Moreover, it is known in the art that these quantitative traits are all affected by the environmental conditions.  For example, Xue et al teach that a given variety shows a wide range of heights, and that these differences are due to the environmental conditions (PLOS ONE (2019) pp. 1-15; see Fig. 5).  And Assefa et al teach that protein and oil content of soybean seeds are affected by fertilizer (Frontiers in Plant Science (2019) Vol. 10; pp. 1-13).
With regard to the differences in the hilum color, it does not make the instant cultivar and the co-pending cultivars patentably distinct.  The Examiner has no way to determine the hilum color of the donor parent used to obtain the claimed cultivar.  However, given the that both the parentage and the breeding steps of all the cultivars are identical, and barring any evidence to the contrary, one would reasonably conclude that the imperfect black hilum color was introduced from the donor parent along with the glufosinate tolerance event. 
Therefore, the instantly claimed cultivar 92190428 and the cultivars of the co-pending applications are obvious variants and are not patentably distinct from each other. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

16.	Claims 1-17, 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. patents: 11,259,495, 11,252,923; 11,234,405; and 11,234,406.  
The claimed cultivar and the cultivar of the patent share the same parentage, 11KA71163-56-06 X (11KA71163-56-06(11KA71163-56-06 x OX3009B4-D0YN)), and were made using the same breeding steps.  The cultivars share the same qualitative traits, as well as the MON889788, A5547-127, and MON87708 events, the Rps1c Phytophthora root rot resistance allele, and the rhg1 soybean cyst nematode resistance gene. 
The claimed cultivar and the cultivars of the patents also share similar values for relative maturity, lodging, plant height, seeds/lb, and seed oil and protein (see Table 1 of the instant specification and Table 1 of the patents).  However, for the reasons discussed in the provisional double-patenting rejection above, said trait differences do not make the claimed variety and the varieties of the patents distinct. Specifically, none of the above patents include any error bars or standard deviations for any of said quantitative traits.  One of ordinary skill in the art would understand that these numbers are averages and that individual plants will show some variability, even if grown under the same conditions. Moreover, it is known in the art that these quantitative traits are all affected by the environmental conditions, as discussed above.  Therefore, the instantly claimed cultivar 92190428 and the cultivar of the patents are obvious variants and are not patentably distinct from each other. 
The fact that the hilum color of the instantly claimed cultivar (imperfect black) differs from the hilum color of the cultivars of patents 11,252,923, 11,234,405, and 11,234,406 (gray) does not make them patentably distinct from each other. The Examiner has no way to determine the hilum color of the donor parent.  However, given the that both the parentage and the breeding steps of all the cultivars are identical, and barring any evidence to the contrary, one would reasonably conclude that the imperfect black hilum color was introduced from the donor parent along with the glufosinate tolerance event.  
Conclusion
17.	No claims are allowed.
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYKOLA V KOVALENKO whose telephone number is (571)272-6921.  The examiner can normally be reached on Mon.-Fri. 9:00-5:30 PST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MYKOLA V. KOVALENKO/Primary Examiner, Art Unit 1662   

/GARY JONES/Director, Technology Center 1600